Filed 3/29/17


           IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                              S117489
           v.                        )
                                     )
GRAYLAND WINBUSH,                    )                         Alameda County
                                     )                      Super. Ct. No. 128408B
           Defendant and Appellant.  )
 ___________________________________ )


                        ORDER MODIFYING OPINION AND
                       DENYING PETITION FOR REHEARING

THE COURT:
        The opinion in this matter filed January 26, 2017, and appearing at 2 Cal.5th 402,
is modified as follows:
        On page 23 of the typed opinion (2 Cal.5th at p. 432), the sentence reading, “Her
candid admission that she could not vote for death under any circumstances revealed
views that would ‘ “prevent or substantially impair” ’ her ability to perform as a capital
juror. (Wainwright v. Witt, supra, 469 U.S. at p. 424.)” is modified to read, “The trial
court’s implied factual finding as to E. I.’s true state of mind that (1) she could not vote
for death under any circumstances, and (2) her point of view would ‘ “prevent or
substantially impair” ’ her ability to perform as a capital juror (Wainwright v. Witt, supra,
469 U.S. at p. 424), has substantial support in the record and we defer to it (People v.
Mickel (2016) 2 Cal.5th 181, 215).”
        This modification does not change the judgment.
        The petition for rehearing is denied.